Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.1 Page 1 of 8




 1   LAWYERS FOR ADA RIGHTS
     R. Alan Smith, Esq. (SBN 062835)
 2   3111 Camino del Rio North, Suite 400
     San Diego, CA 92108
 3
     Telephone: (619) 541-3922
 4   Email: asmith@ada-laws.com

 5   Attorneys for Plaintiff
     Vern Robert Theroux Jr.
 6
 7                               UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
     VERN ROBERT THEROUX JR., an                           Case No.: '20CV1848 DMS AGS
10   individual;
                                                           Complaint for Damages and Injunctive
11                Plaintiff,                               Relief for Violations of: Americans with
12         v.                                              Disabilities Act; Unruh Civil Rights Act

13   GOLDEN STATE GASOLINE, INC., a
     California Corporation; and DOES 1
14   through 10, inclusive,                                Judge: ______________________

15                                                         Date Action filed: _____________
                   Defendant.
16
17          Plaintiff VERN ROBERT THEROUX JR. (“THEROUX”), complains GOLDEN
18   STATE GASOLINE, INC., a California Corporation (“GOLDEN STATE”); and DOES 1

19   through 10 (“Defendant”), and alleges as follows:

20                                            INTRODUCTION

21          Comes now Plaintiff THEROUX who complains and alleges as follows:
            1.     Plaintiff is mobility impaired and requires full and equal access to the goods,
22
     services and facilities provided by Defendant. Defendant is a gas station and is therefore
23
     considered a business establishment.
24
            2.     The business establishment is operated by, controlled by, or acting at the direction
25
     of Defendant directly, or through contractual, licensing, or other arrangements, for the purposes
26
     described herein, in such a way that it contains access barriers preventing Plaintiff, and other
27
                                 Complaint for Damages and Injunctive Relief of:
28                             Americans with Disabilities Act; Unruh Civil Rights Act
                                                         -1-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.2 Page 2 of 8




 1
     mobility-impaired individuals, from gaining full and equal access to its products and services.
 2
     Defendant’s denial of full and equal access to its products and services is a violation of the
 3   rights of Plaintiff under Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et
 4   seq., (“ADA”) and the California Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq., (“Unruh
 5   Act”) (the ADA and the Unruh Act are referred to herein collectively as “Disability Access
 6   Laws”).
 7              3.   The California Legislature provided a clear and statewide mandate for the
 8   elimination of discrimination against individuals with disabilities when it enacted the Unruh
 9   Act, Cal. Civ. Code § 51 et seq. Discrimination sought to be eliminated by the Unruh Act
10   includes barriers to full integration, independent living and equal opportunity for individuals
11   with disabilities, which then necessarily includes barriers created by places of public
12   accommodation that are inaccessible.
13              4.   Each Defendant’s violations of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
14   28 CFR § 36.302(e)(1) et seq. is likewise a violation of the Unruh Act. Indeed, the Unruh Act
15   provides that any violation of the ADA constitutes a violation of the Unruh Act., Cal. Civ. Code
16   § 51(f).
17              5.   For more than 27 years, the Disability Access Laws have required that individuals
18   with disabilities be provided full and equal access to the goods, services and facilities provided
19   by places where the public patronize.
20              6.   Eventually, in response to many complaints received by the Department of
21   Justice, Civil Rights Division (“DOJ”), the DOJ took action, issuing its Notice of Proposed
22   Rulemaking, 73 FR 34508 (June 17, 2008) (“NPRM”).
23              7.   As a result of Defendant’s violations of law, and to correct them, Plaintiff seeks
24   statutory damages where available, injunctive relief and attorneys’ fees establishing that
25   Defendant has engaged in violations of the Disability Access Laws and requiring Defendant to
26   comply with the Unruh Act by providing individuals with disabilities the ability to
27
                                 Complaint for Damages and Injunctive Relief of:
28                             Americans with Disabilities Act; Unruh Civil Rights Act
                                                         -2-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.3 Page 3 of 8




 1
     independently use public accommodations in the same manner as individuals who do not need
 2
     assistance to benefit from the services offered by Defendant.
 3
                                                  PARTIES
 4
             8.    Plaintiff is a San Diego County, California resident. Plaintiff is substantially
 5
     limited in performing one or more major life activities, including but not limited to walking,
 6
     standing, ambulating, sitting and grasping objects. As a result of these disabilities, Plaintiff
 7
     relies upon mobility devices to ambulate. At the time of Plaintiff’s attempt to visit the business
 8
     of Defendant, Plaintiff suffered from a “qualified disability” under the ADA, 42 U.S.C. §
 9
     12102(2) and the regulations implementing the ADA set forth at 28 C.F.R. § 36.101 et seq.
10
             9.    As a result of Plaintiff’s disability, he requires ADA-compliant access to the
11
     business of Defendant to utilize the goods, services and facilities provided by Defendant.
12
             10.   Plaintiff is a tester in this litigation and a consumer who wishes to access
13
     Defendant’s goods and services. Plaintiff is being deterred from patronizing Defendant business
14
     establishment on particular occasions, but intends to return for the purpose of availing himself
15
     of the goods and services offered to the public and to ensure that Defendant cease evading its
16   responsibilities under federal and state law.
17           11.   On information and belief, Defendant GOLDEN STATE has its principal place
18   of business at 7081 Broadway, Lemon Grove, California 91945.
19           12.   On information and belief, GOLDEN STATE is registered to do business in the
20   State of California, has designated an agent for service of process in the State of California, and
21   has multiple physical gas stations located in the State of California and specifically in this
22   District.
23           13.   On information and belief, Defendant GOLDEN STATE owned and operated a
24   business establishment at or about 7081 Broadway, Lemon Grove, California 91945.
25           14.   On information and belief, Defendant GOLDEN STATE currently owns and
26   operates a business establishment at or about 7081 Broadway, Lemon Grove, California 91945.
27
                                Complaint for Damages and Injunctive Relief of:
28                            Americans with Disabilities Act; Unruh Civil Rights Act
                                                        -3-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.4 Page 4 of 8




 1
             15.    On information and belief, Defendant GOLDEN STATE owned the real property
 2
     located at or about 7081 Broadway, Lemon Grove, California 91945.
 3
             16.    On information and belief, Defendant GOLDEN STATE currently owns the real
 4
     property located at or about 7081 Broadway, Lemon Grove, California 91945.
 5
             17.    Plaintiff does not know the true names of DOE Defendants, their business
 6
     capacities, their ownership connection to the property and business, or their relative
 7
     responsibilities in causing the access violations herein complained of and alleges a joint venture
 8
     and common enterprise by all such Defendants. Plaintiff is informed and believes that each
 9
     DOE Defendant herein, including DOES 1 through 10, inclusive, are responsible for obtaining
10
     appropriate relief. Plaintiff will seek leave to amend when the true names, capacities,
11
     connections, and responsibilities of DOES 1 through 10, inclusive, are ascertained.
12
                                        JURISDICTION & VENUE
13
             18.    The Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. §
14
     1331 and § 1343(a)(3) & (a)(4) for violations of the ADA, 42 U.S.C. § 12101 et seq.
15
             19.    Pursuant to supplemental jurisdiction, an attendant and related cause of action,
16
     arising from the same nucleus of operative facts and arising out of the same transactions, is also
17
     brought under California’s Unruh Act, which act expressly incorporates the ADA.
18
             20.    Venue is proper in this Court pursuant to 28.U.S.C. § 1391(b) and is founded on
19
     the fact that the real property which is the subject of this Action is located in this District and
20
     that Plaintiff’s cause of action arose in this District.
21
22                                     FACTUAL ALLEGATIONS

23           21.    Plaintiff went to visit Defendant’s gas station in September 2020 (once) at 7081

24   Broadway, Lemon Grove, California 91945, with the intention to avail himself of its services.

25           22.    Defendant is a facility open to the public, a place of public accommodation, and

26   a business establishment required to have truncated domes from the sidewalk to the parking lot

27   as required by the ADA.
                                 Complaint for Damages and Injunctive Relief of:
28                             Americans with Disabilities Act; Unruh Civil Rights Act
                                                         -4-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.5 Page 5 of 8




 1
            23.     Here, the curb ramps and hazardous vehicle ways did not have a detectable
 2
     warning surface (i.e. truncated domes) from the sidewalk to the parking lot as required by the
 3
     ADA Accessibility Guidelines.
 4
            24.     Defendant is a facility open to the public, a place of public accommodation, and
 5
     a business establishment required to have accessible parking and parking signage as detailed by
 6
     the ADA Accessibility Guidelines.
 7
            25.     Here, on the date of Plaintiff’s visit, the Defendant failed to provide accessible
 8
     parking and parking signage. Specifically, there is no “$250 Fine” sign as required by the ADA
 9
     Accessibility Guidelines.
10
            26.     Plaintiff personally encountered these barriers.
11
            27.     This inaccessible facility denied Plaintiff full and equal access and caused him
12
     difficulty, discomfort, and embarrassment.
13
            28.     Plaintiff plans to return and patronize Defendant but is deterred from visiting until
14
     the Defendant removes the barriers.
15
            29.     The barriers identified above are easily removed without much difficulty or
16   expense. They are the type of barriers identified by the DOJ as presumably readily achievable
17   to remove and, in fact, the barriers are readily achievable to remove.
18          30.     Plaintiff is deterred from returning and patronizing Defendant because of his
19   knowledge of the barriers that exists. Plaintiff will, nonetheless, return to assess ongoing
20   compliance with the ADA and will return to patronize Defendant as a customer once the barriers
21   are removed.
22          31.     Given the obvious and blatant nature of the barriers and violation alleged herein,
23   Plaintiff alleges, on information and belief, that there are other violations and barriers on the
24   site that relate to his disability. Plaintiff will amend the complaint to provide proper notice
25   regarding the scope of this lawsuit once he conducts a site inspection. However, please be on
26   notice that Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
27   Eleven, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a
                                Complaint for Damages and Injunctive Relief of:
28                            Americans with Disabilities Act; Unruh Civil Rights Act
                                                        -5-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.6 Page 6 of 8




 1
     site, he can sue to have all barriers that relate to him disability removed regardless of whether
 2
     he personally encountered them).
 3
                   I.        FIRST CAUSE OF ACTION: VIOLATION OF THE ADA
 4                            (On behalf of Plaintiff and against all Defendants)
                                          (42 U.S.C. § 12101 et seq.)
 5
            32.         Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,
 6
     the allegations contained in all prior paragraphs of this Complaint.
 7
            33.         Under the ADA, it is an act of discrimination to fail to ensure that the privileges,
 8
     advantages, accommodations, facilities, goods and services of any place of public
 9
     accommodation is offered on a full and equal basis by anyone who owns, leases, or operates a
10
     place of public accommodation. See 42 U.S.C. § 12182(a). Discrimination is defined, inter alia,
11
     as follows:
12
            a.          A failure to make reasonable modifications in policies, practices, or procedures,
13
     when such modifications are necessary to afford goods, services, facilities, privileges,
14
     advantages, or accommodations to individuals with disabilities, unless the accommodation
15
     would work a fundamental alteration of those services and facilities. 42 U.S.C. §
16
     12182(b)(2)(A)(ii).
17
            b.          A failure to remove architectural barriers where such removal is readily
18
     achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by reference to the ADA
19
     Accessibility Guidelines, found at 28 C.F.R., Part 36, Appendix “D.”
20
            c.          A failure to make alterations in such a manner that, to the maximum extent
21
     feasible, the altered portions of the facility are readily accessible to and usable by individuals
22
     with disabilities, including individuals who use wheelchairs or to ensure that, to the maximum
23
     extent feasible, the path of travel to the altered area and the bathrooms, telephones, and drinking
24
     fountains serving the altered area, are readily accessible to and usable by individuals with
25
     disabilities. 42 U.S.C. § 121883(a)(2).
26
27
                                    Complaint for Damages and Injunctive Relief of:
28                                Americans with Disabilities Act; Unruh Civil Rights Act
                                                            -6-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.7 Page 7 of 8




 1
                34.   When a business provides parking for its customers, it must have a detectable
 2
     warning surface (i.e. truncated domes) from the sidewalk to the parking lot.
 3
                35.   Here, the failure to have truncated domes is a violation of the law.
 4
                36.   When a business provides parking for its customers, it must provide accessible
 5
     parking and proper accessible parking signage.
 6
                37.   Here, the failure to have accessible parking and proper parking signage is a
 7
     violation of the law.
 8
                38.   Here, the failure to ensure that the accessible facilities were available and ready
 9
     to be used by Plaintiff is a violation of the law.
10
                39.   The Safe Harbor provisions of the 2010 Standards are not applicable here because
11
     the conditions challenged in this lawsuit do not comply with the 1991 Standards.
12
                40.   Given its location and options, Plaintiff will continue to desire to patronize
13
     Defendant, but he has been and will continue to be discriminated against due to the lack of
14
     accessible facilities, and therefore, seeks injunctive relief to remove the barriers.
15        II.         SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
16                        (On behalf of Plaintiff and against all Defendants)
                                      (Cal. Civ. Code §§ 51-53)
17
                41.   Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,
18
     the allegations contained in all prior paragraphs of this Complaint. The Unruh Act guarantees,
19
     inter alia, that persons with disabilities are entitled to full and equal accommodations,
20
     advantages, facilities, privileges, or services in all business establishments of every kind
21
     whatsoever within the jurisdiction of the State of California. Cal. Civ. Code § 51(b).
22
                42.   The Unruh Act provides that a violation of the ADA is a violation of the Unruh
23
     Act., Cal. Civ. Code, § 51(f).
24
                43.   Defendant’s acts and omissions, as herein alleged, have violated the Unruh Act
25
     by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s rights to full and equal use
26
     of the accommodations, advantages, facilities, privileges, or services offered.
27
                                  Complaint for Damages and Injunctive Relief of:
28                              Americans with Disabilities Act; Unruh Civil Rights Act
                                                          -7-
Case 3:20-cv-01848-DMS-AGS Document 1 Filed 09/18/20 PageID.8 Page 8 of 8




 1
               44.   Because the violation of the Unruh Act resulted in difficulty, discomfort or
 2
     embarrassment for Plaintiff, each Defendant is also each responsible for statutory damages, i.e.,
 3
     a civil penalty. Cal. Civ. Code § 55.56(a)-(c).
 4
               45.   Although Plaintiff was markedly frustrated by facing discriminatory barriers,
 5
     even manifesting itself with minor and fleeting physical symptoms, Plaintiff does not value this
 6
     very modest physical personal injury greater than the amount of the statutory damages.
 7
                                          PRAYER FOR RELIEF
 8
               Wherefore, Plaintiff prays that this Court award damages and provide relief as follows:
 9
               1.    For injunctive relief, compelling Defendant to comply with the ADA and the
10
     Unruh Act. Note: Plaintiff is not invoking Cal. Civ. Code § 55 and is not seeking injunctive
11
     relief under the Disabled Persons Act at all.
12
               2.    Damages under the Unruh Act, which provides for actual damages and a statutory
13
     minimum of $4,000.00
14
               3.    An additional award of $4,000.00 as deterrence damages for each violation
15
     pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096 (2016).
16
               4.    Reasonable attorneys’ fees, litigation expenses and costs of suit, with interest
17
     pursuant to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
18
19    Dated:         September 16, 2020             LAWYERS FOR ADA RIGHTS
20
21
22
                                                     By:
                                                         R. Alan Smith, Esq.
23                                                       Attorney for Plaintiff
24                                                   VERN ROBERT THEROUX JR.
25
26
27
                                 Complaint for Damages and Injunctive Relief of:
28                             Americans with Disabilities Act; Unruh Civil Rights Act
                                                         -8-
